Citation Nr: 0940421	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-28 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 30 percent for service-
connected pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & J.V.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from November 1952 to October 
1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in August 2007 by the 
undersigned Veterans Law Judge. 

In September 2007, the Board remanded this claim for 
additional development.  That development having been 
completed, the claim is now ready for appellate review.


FINDING OF FACT

The Veteran's current pulmonary symptoms are not attributed 
to his service-connected pulmonary tuberculosis.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for service-
connected pulmonary tuberculosis are not met.  U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, 
Diagnostic Code 6721 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the regional office.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's increased rating claim, 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran with 
respect to his claim for increased rating in February 2006 
and September 2008.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims 
folder, as are post-service VA examination and treatment 
records.  There is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained, or that are not adequately addressed in documents 
or records contained within the claims folder.  The Veteran 
has also not indicated any intention to provide additional 
evidence in support of his claim. 

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to a Rating Higher than 30 Percent for 
Service-Connected Pulmonary Tuberculosis

Service connection for pulmonary tuberculosis was established 
by an October 1957 rating decision, at which time a 100 
percent rating was assigned, effective from July 1957.  In a 
June 1959 rating decision, the rating was decreased to 50 
percent from January 1960 to January 1965, and to 30 percent 
from January 1965.  A disability rating of 30 percent was 
confirmed in May 2006.  The Veteran is seeking an increased 
rating.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

The Board has considered the entire record, including the 
Veteran's VA clinical records.  These will not be referenced 
in detail.  The Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. 
Cir. 2000).  Therefore, the Board will discuss the evidence 
pertinent to the rating criteria and the current disability.

The Veteran is currently rated as 30 percent disabled under 
38 C.F.R. § 4.97, Diagnostic Code 6721.  The ratings for 
chronic pulmonary tuberculosis, far advanced and inactive, 
are based on the amount of time of inactivity following 
active tuberculosis.  For two years after the date of 
inactivity, following active tuberculosis that was clinically 
identified during service or subsequently, a rating of 100 
percent is warranted.  38 C.F.R. § 4.97, Diagnostic Code 
6721.  A rating of 50 percent is given for four years, or in 
any event, to six years after the date of inactivity.  Id.  A 
rating of 30 percent is given for five years, or to eleven 
years after date of inactivity and is also the minimum rating 
following far advanced lesions that are diagnosed at any time 
while the disease process was active.  Id.  A 20 percent 
rating is given following moderately advanced lesions, 
provided there is continued disability, emphysema, dyspnea on 
exertion, impairment of health, etc.  Id.  Otherwise, a 
noncompensable rating is assigned.  Id.

The Veteran was awarded a 100 percent rating in October 1957, 
effective from July 1957.  The rating was decreased to 50 
percent, from January 1960 to January 1965, and 30 percent, 
from January 1965.  This disability has been rated as 30 
percent disabling since January 1965 and therefore the rating 
is protected under 38 C.F.R. 
§ 3.951.  Any disability that has been continuously rated at 
or above any evaluation of disability for 20 or more years 
for VA compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  See 38 C.F.R. § 
3.951(b).

VA outpatient records for the appellate period indicate the 
Veteran had bilateral breath sounds clear to auscultation on 
multiple visits and was negative for cough, shortness of 
breath or sputum.  VA outpatient records do not indicate the 
Veteran has been treated for residuals of pulmonary 
tuberculosis and it is not listed as an active problem in any 
of the treatment records.

The Veteran was afforded a VA examination in March 2006.  It 
was noted that he had a history of pulmonary tuberculosis 
diagnosed while in active service in 1957.  He was 
hospitalized and treated with oral medications for 
approximately six months.  There was no history of recurrent 
tuberculosis.  The Veteran denied any weight loss, 
hemoptysis, or night sweats.  Examination revealed the 
Veteran's lungs were essentially clear to auscultation.  
There were no wheezes, rales, or rhonchi.  A chest x-ray 
revealed multiple bilateral nodular opacities and a chest CT 
scan was recommended, as they could be post-inflammatory 
changes.

The Veteran was afforded the most recent VA examination in 
March 2008.  The Veteran reported a history of smoking for 42 
years.  He complained of shortness of breath for the previous 
seven years.  Also, the Veteran reported having shortness of 
breath upon waking at times.  He denied hemoptysis and stated 
he can climb one flight of stairs without fatigue.  The 
Veteran also reported a history of high blood pressure.  He 
denied coughing, sputum production, or using any respiratory 
therapy.  The Veteran's lungs were clear to auscultation.  
The examiner stated there was no structural damage to lungs.  
Based on pulmonary function tests, the examiner stated there 
is moderately severe obstructive ventilatory impairment, 
which was responsive to bronchodilator therapy.  There was 
also severe air trapping, hyperinflation, and increased 
airway resistance.  The examiner stated that the saw tooth 
pattern noted at the inspiratory portion of the flow volume 
was a non-specific finding but it raised the possibility of a 
variable extra thoracic obstruction.  The examiner continued 
by stating that this finding can be seen with obstructive 
sleep apnea, pharyngeal masses, and other upper airway 
pathologies.  A chest x-ray revealed an enlarged heart and 
tortuous aorta, but no acute infiltrates or effusions.  
Pulmonary arteries appeared enlarged and there were calcified 
granuloma.  The diagnosis was pulmonary tuberculosis, 
chronic, inactive.  

Importantly, however, the examiner stated that after 
reviewing the Veteran's medical records, the pulmonary 
function tests, and chest x-rays, the Veteran's shortness of 
breath is less likely than not caused by or a result of his 
inactive pulmonary tuberculosis.  The rationale for this 
opinion was that the Veteran's pulmonary tuberculosis was 
treated and is inactive without any pulmonary structural 
limitations or lesions that are seen with chronic active 
tuberculosis.

The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  However, the March 2008 examiner 
found that any shortness of breath the Veteran was 
experiencing was less likely than not due to the service-
connected pulmonary tuberculosis.  Under these circumstances, 
the Veteran is not entitled to a higher or separate rating 
for his current symptoms.  Id.

The Board recognizes the Veteran's contentions, namely that 
his shortness of breath occurred as a result of his pulmonary 
tuberculosis.  Although the Veteran has given his own opinion 
that his current shortness of breath resulted from pulmonary 
tuberculosis during service, laypersons are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

Additionally, the evidence does not reflect that the 
disability at issue has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 is not warranted.

In sum, the Board acknowledges that the Veteran has increased 
airway resistance, hyperinflation, and a moderately severe 
obstructive ventilatory impairment.  However, because these 
symptoms have been attributed to something other than the 
service connected disability, and because 30 percent is the 
highest rating the Veteran is eligible to receive this many 
years after the active disease and following far advanced 
lesions that were diagnosed at the time the disease was 
active, the Board finds that the preponderance of the 
evidence is against a rating higher than 30 percent. 


ORDER

Entitlement to a rating higher than 30 percent for service-
connected pulmonary tuberculosis is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


